Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWABILITY
Status of Claims
	Claims 1, 4-8, 10-11, 13-15, 17-18, and 20-26 were allowed in the Notice of Allowance from 1/15/2021. 

New Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 was filed after the mailing date of the notice of allowance on 01/15/2021 and with the payment of the issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references in the IDS do not teach or motivate the instantly claimed invention as allowed.  

Conclusions
	Claims 1, 4-8, 10-11, 13-15, 17-18, and 20-26 remain allowed as in the notice of allowance from 01/15/2021.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613